Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasi (20170234067).
Regarding claim 1, Fasi teaches a personal computing unit comprising: 
(a) a window system resource selected from the group consisting of: 
par. 165-172 teaches various controllers, such as display controller), 
(ii) one or more processors (par. 165-172 teaches various processors associated with various controllers) of one or more controllers (par. 165-172 teaches various controllers, such as display controller) on a window network (par. 178 teaches the various components operating on a network) connected to a plurality of optically switchable windows (par. 11 and 56 teaches smart windows having electrochromic coatings) in a building (par. 56 teaches using these windows in buldings), wherein the one or more controllers are configured to vary tint states of the plurality of optically switchable windows in the building (see par. 61 teaching tinting windows based on defined parameters), 
(iii) memory of one or more controllers (par. 163-173 teaches memory connected to controllers) on the window network connected to the plurality of optically switchable windows in the building, and 
(iv) at least a part of the window network, wherein the window system resource is connected to other window systems resources by the window network (par. 56 teaches connecting building components via a network); and 
(b) logic configured to allocate and control the window system resource in the personal computing unit made available to a user in the building (par. 165-173 teaches logic circuits used to help govern the system). 
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.

Regarding claim 3, Fasi teaches a personal computing unit of claim 1, further comprising a touch sensitive interface (par. 167). 
Regarding claim 4, Fasi teaches a personal computing unit of claim 1, wherein the logic is further configured to allocate and control at least two window system resources in the personal computing unit (par. 165 teaches controlling aspects of the window system/window). 
Regarding claim 5, Fasi teaches a personal computing unit of claim 4, wherein the at least two window system resources comprise: the display associated with an optically switchable window and the one or more processors of the one or more controllers on the window network (par. 167 and 169). 
Regarding claim 6, Fasi teaches a personal computing unit of claim 5, wherein the at least two window system resources further comprise: the memory of one or more controllers on the window network (par. 163 and 172 teaches memory connected to controllers). 
Regarding claim 7, Fasi teaches a personal computing unit of claim 5, wherein the at least two window system resources further comprise: the at least part of the window network (par. 56). 
Regarding claim 8, Fasi teaches a personal computing unit of claim 1, wherein the logic is further configured to allocate and control window system resources in the personal computing unit for only a defined period of time or until an event is detected (par. 74-76, 81, 88, 92, 100). 

Regarding claim 10, Fasi teaches a personal computing unit of claim 1, wherein the logic is further configured to coordinate or trigger coordinating the use of multiple processors for the personal computing unit (par. 163-173). 
Regarding claim 11, Fasi teaches a personal computing unit of claim 1, wherein the logic is further configured to temporarily provide an operating system for running on the personal computing unit (par. 163-173). 
Regarding claim 12, Fasi teaches a personal computing unit of claim 1, wherein the logic is further configured to permit the personal computing unit to access one or more software applications (par. 66 and 179). 
Regarding claim 13, Fasi teaches a personal computing unit of claim 1, wherein the logic is further configured to permit the personal computing unit to access one or more internet sites (par. 64). 

Claims 14-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasi (20170234067).
Regarding claim 14, Fasi teaches a method of configuring window system resources to provide a personal computing unit for a user, the method comprising: 
(a) selecting window system resources to serve as components of the personal computing unit for the user (par. 72-88 and 89-158 teaches methods of using CPU and interaction with CPU in order to effect consequences); 

(c) configuring the window system resources allocated in (b) to coordinate effort as the personal computing unit (par. 72-88 and 89-158 teaches methods of using the system to modify the window tint depending on the time of day).  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 15, Fasi teaches a method of claim 14, wherein configuring the windows systems resources allocated in (b) comprises running an instance of an operating system on the personal computing unit (par. 72-88 and 89-158). 
Regarding claim 16, Fasi teaches a method of claim 14, wherein configuring the windows systems resources allocated in (b) comprises applying computer security based on information about the user (par. 72-88 and 89-158). 
Regarding claim 17, Fasi teaches a method of claim 14, further comprising identifying, authenticating, and/or authorizing the user prior to permitting the user to access the personal computing unit (par. 72-88 and 89-158). 
Regarding claim 18, Fasi teaches a method of claim 14, further comprising monitoring operation of the window system resources configured in (c) during their use in the personal computing unit (par. 72-88 and 89-158). 

Regarding claim 20, Fasi teaches a method of claim 14, wherein the window system resources allocated in (b) comprise: (i) a display associated with an optically switchable window, (ii) one or more processors of one or more controllers on a window network connected to a plurality of optically switchable windows in a building, wherein the one or more controllers are configured to vary tint states of the plurality of optically switchable windows in the building, (iii) memory of one or more controllers on the window network connected to the plurality of optically switchable windows in the building, (iv) at least a part of the window network, and (v) any combination thereof (par. 72-88 and 89-158 teaches using components to tint windows depending on the time of fday). 
Regarding claim 21, Fasi teaches a method of claim 20, wherein the one or more controllers include at least one window controller (par. 72-88 and 89-158 teaches using a plurality of controllers). 
Regarding claim 22, Fasi teaches a personal computing unit of claim 20, wherein the window system resources allocated in (b) comprise: the display associated with an optically switchable window and the one or more processors of the one or more controllers on the window network (par. 72-88 and 89-158 teaches using a plurality of processors with controllers). 
Regarding claim 23, Fasi teaches a method of claim 22, wherein the at least two window system resources allocated in (b) further comprise: the memory of one or more 
Regarding claim 24, Fasi teaches a method claim 22, wherein the at least two window system resources allocated in (b) further comprise: the at least part of the window network (par. 72-88 and 89-158 teaches using a network which connects the windows to other components). 
Regarding claim 25, Fasi teaches a method of claim 14, wherein the window system resources allocated in (b) are connected to other window systems resources by a window network (par. 72-88 and 89-158 teaches using a network which connects the windows to other components). 
Regarding claim 26, Fasi teaches a method of claim 14, wherein the window system resources selected in (a) comprise a touch sensitive interface (par. 72-88 and 89-158 teaches using a network which connects the windows to other components , such as touch devices). 
Regarding claim 27, Fasi teaches a personal computing unit of claim 14, wherein configuring the window system resources allocated in (b) comprises configuring the use of multiple physical memories or storage devices for the personal computing unit (par. 72-88 and 89-158 teaches using a network which connects the windows to other components, such as various types of memory like ROM). 
Regarding claim 28, Fasi teaches a method of claim 14, wherein configuring the window system resources allocated in (b) comprises configuring the use of multiple processors for the personal computing unit (par. 72-88 and 89-158 teaches using a network which connects the windows to other components, such as processors).

Regarding claim 30, Fasi teaches a method of claim 14, further comprising providing the personal computing unit with access to one or more software applications (par. 72-88 and 89-158 teaches using a network which connects the windows to other components, such as various computer apps). 
Regarding claim 31, Fasi teaches a method of claim 14, further comprising providing the personal computing unit with access to one or more internet sites (par. 72-88 and 89-158 teaches using a network which connects the windows to other components, such as the internet)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALEB E HENRY/Primary Examiner, Art Unit 2894